 Case 13-47748         Doc 115      Filed 02/11/19 Entered 02/11/19 07:57:36             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-47748
         Muhammed M Akrabawi
         Azza A Akrabawi
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/13/2013.

         2) The plan was confirmed on 06/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/12/2015, 11/10/2015, 12/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,700.00.

         10) Amount of unsecured claims discharged without payment: $50,157.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-47748           Doc 115         Filed 02/11/19 Entered 02/11/19 07:57:36                     Desc Main
                                           Document Page 2 of 3



Receipts:

         Total paid by or on behalf of the debtor                  $26,064.80
         Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                        $26,064.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $3,631.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                              $968.50
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,599.50

Attorney fees paid and disclosed by debtor:                       $369.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
American Signature, Inc.              Unsecured      5,310.00            NA              NA            0.00       0.00
Chase                                 Unsecured      2,300.00            NA              NA            0.00       0.00
CHECK N GO                            Unsecured      1,847.00       1,847.59        1,847.59        227.41        0.00
COMCAST                               Unsecured         262.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP                Secured        4,450.00     12,073.47        12,073.47     12,073.47     773.15
CREDIT ACCEPTANCE CORP                Unsecured      3,142.00            NA              NA            0.00       0.00
Emergency Room Physicians Services    Unsecured         363.00           NA              NA            0.00       0.00
GREEN TREE SERVICING LLC              Secured       27,239.00            NA              NA            0.00       0.00
GREEN TREE SERVICING LLC              Unsecured     27,239.00     27,236.62        27,239.62      3,352.77        0.00
Integrity Financial Parners, Inc.     Unsecured      1,279.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE              Priority       2,500.00       2,168.41        2,168.41      2,168.41        0.00
INTERNAL REVENUE SERVICE              Unsecured            NA          20.61           20.61           2.53       0.00
JEFFERSON CAPITAL SYSTEMS LLC         Unsecured            NA         338.44          338.44          41.55       0.00
MIDLAND FUNDING LLC                   Unsecured      1,144.00       1,144.06        1,144.06        140.81        0.00
Palos Community Hospital              Unsecured      3,658.00            NA              NA            0.00       0.00
Palos Heights Fire Protection Dist.   Unsecured      1,173.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC           Unsecured      3,487.00            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                    Unsecured            NA          65.09           65.09           7.99       0.00
Radiology & Nuclear Consultants, Lt   Unsecured         363.00           NA              NA            0.00       0.00
Thomas George Assoc., Ltd.            Unsecured      1,938.00            NA              NA            0.00       0.00
WELLS FARGO BANK                      Secured      197,910.00    214,989.13             0.00           0.00       0.00
WELLS FARGO BANK                      Secured       20,877.84       2,677.21        2,677.21      2,677.21        0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 13-47748         Doc 115      Filed 02/11/19 Entered 02/11/19 07:57:36                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $2,677.21          $2,677.21             $0.00
       Debt Secured by Vehicle                           $12,073.47         $12,073.47           $773.15
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $14,750.68         $14,750.68           $773.15

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,168.41          $2,168.41              $0.00
 TOTAL PRIORITY:                                          $2,168.41          $2,168.41              $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,655.41          $3,773.06              $0.00


Disbursements:

         Expenses of Administration                             $4,599.50
         Disbursements to Creditors                            $21,465.30

TOTAL DISBURSEMENTS :                                                                      $26,064.80


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
